IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


ROBERT LAVERN GANDY,

             Appellant,

 v.                                                    Case No. 5D16-2424

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed Janauary 27, 2017

Appeal from the Circuit Court
for Osceola County,
A. James Craner, Judge.

James S. Purdy, Public Defender, and
Andrew C. Mich, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee,   and     Rebecca Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Appellee.


PER CURIAM.

      We affirm but remand for correction of the written sentence to include costs orally

pronounced by the trial court.

      AFFIRMED AND REMANDED.

PALMER, ORFINGER and TORPY, JJ., concur.